Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to application filed on July 26, 2021 in which claims 1-12, 14-19, and 21-22 were presented for examination of which claims 1, 3-8, 11, 16-19 were amended, and claims 21 and 22 were added as new.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 14-19, and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,986,877. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations regarding the “gusset, left fabric panel, right fabric panel, bottom seam” in claims 1-12, 14-19, and 21-22  are similar in scope to claims 1-20 of US Patent 10,986,877.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “gusset, first inner edge, and second inner edge (claim 1)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, 12, 14-19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Frantz et al. “Frantz” (US PG Pub. 20150320118) in view of Ingels (US Patent 9,375,035).
Regarding claim 1, Frantz discloses a lower torso garment (100, Fig. 1) comprising: 
a body portion (102); 
a front pouch (108) disposed about a front region of the body portion (see annotated Fig. 1 below); 
a gusset (104) positioned at a bottom of the body portion (see annotated Fig. 1 below) between a first leg opening (see annotated Fig. 1 below) and a second leg opening of the body portion (see annotated Fig. 1 below), the gusset (104) connected to the front pouch (108) with a bottom seam (combination of 118 and 120) at a bottom of the front pouch, wherein the bottom seam (combination of 118 and 120) extends from the first leg opening to the second leg opening (Par. 0023, see annotated Fig. 1 below).

    PNG
    media_image1.png
    537
    542
    media_image1.png
    Greyscale

Fig. 1-Examiner Annotated
Frantz does not disclose a support sling.
However, Ingels teaches yet another lower torso garment, having
a support sling (combination of 130 and 140) connected to the front pouch (see Fig. below), the support sling (combination of 130 and 140) comprising:
a left fabric panel (130) comprising a first laterally outside edge (135) extending along a left side periphery of the front pouch (see Fig. below) and comprising a first inner edge (examiner notes the “first inner edge” has been interpreted to be the inside of element 135 that connects to the front pouch) connected to and extending from an attached edge (143) toward a top of the front pouch (see Fig. below); and 
a right fabric panel (140) comprising a second laterally outside edge (145) extending along a right side periphery of the front pouch (see Fig. below) and comprising a second inner edge (examiner notes the “first inner edge” has been interpreted to be the inside of element 135 that connects to the front pouch) connected to and extending from the attached edge (143) toward the top of the front pouch (see Fig. below); 
wherein a first portion of the left fabric panel (see Fig. below) overlaps a first portion of the right fabric panel (see Fig. below) at an overlap area (see Fig. below), the overlap area (see Fig. below) positioned adjacent to the attached edge (143) at the bottom of the front pouch (see Fig. below).

    PNG
    media_image2.png
    671
    1148
    media_image2.png
    Greyscale

Fig. 1-Examiner Annotated


    PNG
    media_image3.png
    614
    945
    media_image3.png
    Greyscale

Fig. 1-Examiner Annotated
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower torso garment of Frantz, by incorporating a support sling as taught by Ingels, wherein with this combination, the first inner edge of Ingels would be connected to and extending from the bottom seam of Frantz, the second inner edge would be connected to and extending from the bottom seam, and the overlap area of Ingels would be positioned adjacent to the bottom seam of Frantz, in order to provide additional support to the genitals, while garment is in use.

Regarding claim 2, Frantz in view of Ingels disclose the left fabric panel (130, Fig. 1-3 of Ingels) and the right fabric panel (140) are symmetrical about a centerline of the front pouch (see Fig. above).   

Regarding claim 3, Frantz in view of Ingels disclose the first laterally outside edge of the left fabric panel (134, Fig. 1 of Ingels) extends along a left lateral edge (135, Col. 3, Lines: 63-65) connecting the front pouch (see Fig. above) to adjacent fabric of the body portion (see Fig. above), and the second laterally outside edge of the right fabric panel (144) extends along a right lateral edge (145, Col. 3, Line: 67 – Col. 4, Lines: 1-2) connecting the front pouch (see Fig. above) to adjacent fabric of the body portion (see Fig. above).  
Although Ingels does not disclose “a left lateral seam” and “a right lateral seam”, 
one of ordinary skill in the art would recognize because the left and right fabric panels are attached on the inside of the lower torso garment that at the left lateral and right lateral edges disclosed by Ingels, those edges would be formed by seams, 
in order to reduce manufacturing expenses and to enhance securement of the panels preventing accidental disengagement. 
Regarding claim 4, Frantz in view of Ingels disclose a width of the left fabric panel (see Fig. above of Ingels) extends inwardly toward a centerline of the front pouch (see Fig. above) and over a portion of the front pouch (see Fig. above), and a width of the right fabric panel (see Fig. above) extends inwardly toward the centerline of the front pouch (see Fig. above) and over a second portion of the front pouch (see Fig. above).  


    PNG
    media_image4.png
    624
    958
    media_image4.png
    Greyscale

Fig. 1-Examiner Annotated

Regarding claim 5, Frantz in view of Ingels disclose the left fabric panel (130, Fig. 1-3 of Ingels) and right fabric panel (140) are substantially planar along their respective lengths between the bottom of the front pouch (see Fig. above) and a top of the front pouch (see Fig. above). 
 
Regarding claim 6, Frantz in view of Ingels disclose a second portion of the left fabric panel (see Fig. above of Ingels) overlaps a second portion of the right fabric panel (see Fig. above) at a second overlap area (see Fig. above), the second overlap area (see Fig. above) positioned adjacent to a top of the front pouch (see Fig. above). 

Regarding claim 7, Frantz in view of Ingels disclose the left fabric panel (130, Fig. 1 of Ingels) criss-crosses along its length between the bottom of the front pouch and a top left section of the front pouch (see annotated Fig. 1 below)  such that a top edge of the left fabric panel extends outwardly from the left side periphery of the front pouch (examiner notes annotated “top edge” is shown extending outwardly in annotated Fig. 1 below)  and a bottom edge of the left fabric panel extends inwardly from the left side periphery toward the right side periphery (examiner notes annotated “bottom edge” is shown curling inwardly in annotated Fig. 1 below), and the right fabric panel (140) criss-crosses along its length between the bottom of the front pouch and a top right section of the front pouch (see annotated Fig. 1 below) such that a top edge of the right fabric panel extends outwardly from the right side periphery of the front pouch (see annotated Fig. 1 below) and a bottom edge of the right fabric panel extends inwardly from the right side periphery toward the left side periphery (examiner notes the “bottom edge” is shown extending inwardly of element 130, toward the left side periphery in  annotated Fig. 1 below).

    PNG
    media_image5.png
    509
    662
    media_image5.png
    Greyscale

Fig. 1-Examiner Annotated

Regarding claim 8, Frantz in view of Ingels disclose a space (160, Fig. 1 of Ingels) between the left fabric panel (130) and the right fabric panel (140) defines an opening configured to receive at least part of an external male genitalia of a wearer of the lower torso garment (Col. 3, Lines: 30-31, “configured to…garment” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), where the left fabric panel (130) and the right fabric panel (140) are configured to reside between at least part of the external male genitalia and inner thighs of the wearer of the lower torso garment when worn by the wearer (Fig. 5-7, “configured to…wearer” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).

Regarding claim 11, Frantz in view of Ingels disclose the first inner edge (see Fig. above of Ingels) is an exposed edge of the left fabric panel (134, Fig. 1) and comprises a finished edge (examiner notes the “exposed edge of the left fabric panel” is a “finished edge” as shown in Fig. 1).

Regarding claim 12, Frantz in view of Ingels disclose a waistband (116, Col. 4, Line: 10, Fig. 1-3 of Ingels) attached to a top end of the body portion (see Fig. above) and configured to encircle a torso of a wearer (“configured to…wearer” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  
Regarding claim 14, Frantz in view of Ingels disclose the lower torso garment (100, Fig. 1 of Frantz) comprises an undergarment (as shown in Fig. 1).  

Regarding claim 15, Frantz in view of Ingels disclose the undergarment comprises one of a boxer, a brief, or a boxer-brief (Par. 0017, lines: 1-6 of Frantz).

Regarding claim 16, Frantz in view of Ingels disclose a width of the left fabric panel (see Fig. above of Ingels) extends inwardly toward a centerline of the front pouch (see Fig. above) and over a portion of the front pouch (see Fig. above), and a width of the right fabric panel (see Fig. above) extends inwardly toward the centerline of the front pouch (see Fig. above) and over a second portion of the front pouch (see Fig. above).  
Regarding claim 17, Frantz in view of Ingels disclose the left fabric panel (130, Fig. 1-3 of Ingels) and right fabric panel (140) are substantially planar along their respective lengths between the bottom of the front pouch (see Fig. above) and a top of the front pouch (see Fig. above).  

Regarding claim 18, Frantz in view of Ingels disclose a second portion of the left fabric panel (see Fig. above of Ingels) overlaps a second portion of the right fabric panel (see Fig. above) at a second overlap area (see Fig. above), the second overlap area (see Fig. above) positioned adjacent to a top of the front pouch (see Fig. above).  
Regarding claim 19, Frantz in view of Ingels disclose the left fabric panel (130, Fig. 1 of Ingels) criss-crosses along its length between the bottom of the front pouch and a top left section of the front pouch (see annotated Fig. 1 below)  such that a top edge of the left fabric panel extends outwardly from the left side periphery of the front pouch (examiner notes annotated “top edge” is shown extending outwardly in annotated Fig. 1 below)  and a bottom edge of the left fabric panel extends inwardly from the left side periphery toward the right side periphery (examiner notes annotated “bottom edge” is shown curling inwardly in annotated Fig. 1 below), and the right fabric panel (140) criss-crosses along its length between the bottom of the front pouch and a top right section of the front pouch (see annotated Fig. 1 below) such that a top edge of the right fabric panel extends outwardly from the right side periphery of the front pouch (see annotated Fig. 1 below) and a bottom edge of the right fabric panel extends inwardly from the right side periphery toward the left side periphery (examiner notes the “bottom edge” is shown extending inwardly of element 130, toward the left side periphery in  annotated Fig. 1 below).

    PNG
    media_image6.png
    509
    604
    media_image6.png
    Greyscale

Fig. 1-Examiner Annotated
Regarding claim 21, Frantz in view of Ingels disclose the left side periphery of the front pouch (see annotated Fig. 1 above of Frantz) and the right side periphery of the front pouch (see annotated Fig. 1 above) are separate from the first leg opening and the second leg opening (examiner notes as shown in annotated Fig. 1 above).

Regarding claim 22, Frantz in view of Ingels disclose the gusset (104, Fig. 2 of Frantz) comprises a rear seam (combination of 118 and 120) on a rear of the lower torso garment (as shown in Fig. 2), the rear seam (combination of 118 and 120) extending between the first leg opening (see annotated Fig. 1 above) and the second leg opening (see annotated Fig. 1 above).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Frantz in view of Ingels, further in view of Kitsch et al. (US Patent 7,958,571), hereinafter Kitsch.
Regarding claim 9, Frantz in view of Ingels disclose the invention substantially as claimed above.
They do not disclose a mesh fabric.
	However, Kitsch et al. “Kitsch” teaches yet another lower torso garment, wherein Kitsch teaches the lower torso garment (10, Fig. 1-8) comprising a left fabric panel (12, left side of Fig. 8) and a right fabric panel (12, right side of Fig. 8), wherein the left fabric panel (12) and the right fabric panel (12) comprise a mesh fabric (Col. 3, Lines: 37-40).  
It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use a mesh fabric as taught by Kitsch as the material for the left and right fabric panel of Frantz in view of Ingels. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because a mesh fabric was a well-known material for lower torso garments as taught by Kitsch, in order to increase air ventilation.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Frantz in view of Ingels, further in view of Kitsch et al., further in view of Uno et al. (US PG Pub. 2004/0016043), hereinafter Uno et al.
Regarding claim 10, Frantz in view of Ingels, further in view of Kitsch disclose the invention substantially as claimed above.
They do not disclose a dual-layer mesh fabric.
	However, Uno et al. “Uno” teaches yet another lower torso garment, wherein Uno teaches the lower torso garment (1, Fig. 1A-1C) comprising a dual-layer mesh fabric (Par. 0036, Lines: 8-10).  
It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use a dual-layer mesh fabric as taught by Uno as the material for the left and right fabric panel of Frantz in view of Ingels, further in view of Kitsch. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because a dual-layer mesh fabric was a well-known material for lower torso garments as taught by Uno, in order to provide additional support.

Conclusion
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAKOTA MARIN/Examiner, Art Unit 3732   


/KHALED ANNIS/Primary Examiner, Art Unit 3732